Case 2:21-cv-01983-RSWL-ADS Document 16 Filed 07/20/21 Page 1 of 3 Page ID #:389



   1                                                                       JS-6

   2
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT

   9                     CENTRAL DISTRICT OF CALIFORNIA

  10
  11
       DONN EDWIN COTTOM,                       CV 21-01983-RSWL-ADS x
  12
  13                  Plaintiff,                ORDER REMANDING ACTION TO
                                                CALIFORNIA SUPERIOR COURT,
  14         v.                                 COUNTY OF LOS ANGELES
  15
       FCA US LLC, a Delaware
  16   Corporation; YPD ALHAMBRA
       CDJR, LLC d/b/a Alhambra
  17   Chrysler Dodge Jeep Ram;
  18   and DOES 2 through 25,
       inclusive,
  19
                      Defendants.
  20
  21         On June 14, 2021, the Court ordered Defendants FCA
  22   US LLC (“FCA”) and YPD Alhambra CDJR, LLC d/b/a Alhambra
  23   CDJR (“Alhambra CDJR”) (collectively, “Defendants”) to
  24   show cause [14] why the Action should not be remanded to
  25   state court for a lack of subject matter jurisdiction.
  26   Specifically, the Court expressed concern over the
  27   Defendants’ ability to establish that the amount in
  28   controversy exceeds $75,000.              Defendants filed their

                                            1
Case 2:21-cv-01983-RSWL-ADS Document 16 Filed 07/20/21 Page 2 of 3 Page ID #:390



   1   response [15] on June 25.
   2         In their Notice of Removal, Defendants aver that
   3   the amount in controversy exceeds $75,000 based on the
   4   purchase price of the subject vehicle and civil
   5   penalties sought by Plaintiff.             See Notice of Removal
   6   7:12-15, ECF No. 1.         Defendants argue that the civil
   7   penalty should be part of the present calculus because
   8   Plaintiff’s Complaint and initial disclosures include
   9   civil penalties totaling $64,101.04.               However, courts in
  10   the Ninth Circuit have consistently required defendants
  11   to show by a preponderance of the evidence that a civil
  12   penalty will be awarded.           See, e.g., D’Amico v. Ford
  13   Motor Co., No. CV 20-2985-CJC (JCx), 2020 WL 2614610, at
  14   *3 (C.D. Cal. May 21, 2020) (“Courts do not simply
  15   assume that a civil penalty will be awarded, and the
  16   removal statute is strictly construed against removal
  17   jurisdiction.”); Barrett v. FCA US LLC, No. SA CV 21-
  18   00243-DOC-DFMx, 2021 WL 1263838, at *4 (declining to
  19   include defendant’s estimate of speculative civil
  20   penalties to meet the amount in controversy
  21   requirement); Castillo v. FCA USA, LLC, No. 19-CV-151-
  22   CAB-MDD, 2019 WL 6607006, at *2 (S.D. Cal. Dec. 5, 2019)
  23   (excluding the civil penalty due to defendant’s failure
  24   to provide analogous cases showing that it is more
  25   likely than not that civil penalties will be awarded).
  26         Defendants point to no case law or evidence
  27   suggesting that a civil penalty is more likely than not.
  28   For that reason, Defendants have not carried their

                                            2
Case 2:21-cv-01983-RSWL-ADS Document 16 Filed 07/20/21 Page 3 of 3 Page ID #:391



   1   burden to establish removal jurisdiction.                 See D’Amico
   2   v. Ford Motor Co., No. CV 20-2985-CJC (JCx), 2020 WL
   3   2614610, at *3 (C.D. Cal. May 21, 2020) (stating that
   4   “courts do not simply assume that a civil penalty will
   5   be awarded, and the removal statute is strictly
   6   construed against removal jurisdiction”); see also
   7   Castillo v. FCA USA, LLC, No. 19-CV-151-CAB-MDD, 2019 WL
   8   6607006, at *2 (S.D. Cal. Dec. 5, 2019) (“The civil
   9   penalty under California Civil Code § 1794(c) cannot
  10   simply be assumed.”).
  11         Based on the foregoing, the Court REMANDS the
  12   Action to the Superior Court of California, County of
  13   Los Angeles.
  14         IT IS SO ORDERED.
  15
  16   DATED: July 20, 2021               _____________________________
                                                /s/ Ronald S.W. Lew
                                           HONORABLE RONALD S.W. LEW
  17
                                           Senior U.S. District Judge
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            3
